                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
                                            )   Case No. 3:16-CR-102
 v.                                         )   JUDGE TRAUGER
                                            )
 MICHAEL POTEETE                            )


            DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

         Michael Poteete, age 40, has served 16 months of a 48-month sentence for

selling a firearm in 2015, which was his only significant offense since age 17.

Poteete has liver damage, a history of heart problems, and a current problem with

his splenic artery. He is confined at Lexington FMC, which is the federal prison

with the fourth highest number of known Covid-19 cases. On about April 3, 2020,

he and his wife each submitted requests for his release to the prison due to the

Covid-19 crisis.

         Poteete respectfully moves this Court to reduce his sentence under 18 U.S.C.

§ 3582(c)(1)(A)(i), which allows such a reduction based on “extraordinary and

compelling reasons.” Since he is at high risk of severe harm from Covid-19, he asks

that this Court to reduce his sentence by ordering his immediate release, followed

by a period in home confinement.

I.       Statutory framework for sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i)

         The compassionate release statute grants sentencing courts authority to

reduce an otherwise final term of imprisonment for “extraordinary and compelling

reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). The statute provides:


                                        1
      Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 1 of 17 PageID #: 151
      (1) in any case--

              (A) the court, upon motion of the Director of the Bureau of
      Prisons, or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden of the defendant’s
      facility, whichever is earlier, may reduce the term of imprisonment (and
      may impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original term
      of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons warrant such a
      reduction; . . .

      *****

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A) (emphasis added).

      The commentary to the Sentencing Commission policy statement identifies

some reasons that typically amount to “extraordinary and compelling reasons for a

sentence reduction,” including:

      (A) Medical Condition of the Defendant.—
            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). . . .
            (ii) The defendant is—
                   (I) suffering from a serious physical or medical condition,
                   (II) suffering from a serious functional or cognitive impairment,
            or
                   (III) experiencing deteriorating physical or mental health because
                   of the aging process
            that substantially diminishes the ability of the defendant to provide self-
            care within the environment of a correctional facility and from which he
            or she is not expected to recover.

U.S.S.G. § 1B1.13, comment. n.1(A). In addition, the commentary advises that

“Other Reasons” can also suffice in Note 1(D).



                                     2
   Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 2 of 17 PageID #: 152
         Thus, the statutory requirements for sentence reduction are that the court:

(1) find extraordinary and compelling reasons for the reduction; (2) consider the

relevant sentencing factors under 18 U.S.C. § 3553(a); and (3) ensure any reduction

is consistent with applicable policy statements. 18 U.S.C. § 3582(c)(1)(A).

II.      Statement of facts

         A.    Background and underlying offense

         Michael Poteete was born in Nashville in 1979, and subsequently raised

mainly by his mother. (Presentence Report (PSR) at 10.) He started drinking

alcohol at age 12, and then he attended Glencliff High School until age 17, when he

was still at the ninth-grade level although he had no learning disability. (Id. at 12.)

As a teenager, he abused alcohol. (Id.)

         At age 17, Poteete was arrested and charged with three armed robberies of

businesses. (Id. at 8.) He was tried as an adult and sentenced to 12 years. (Id.) In

2003, he was paroled at age 24, and he successfully completed his parole in 2007.

(Id.)

         Since his release from state prison, Poteete has mainly lived responsibly. He

has taken courses in college while consistently holding a job, and he married and

started raising three children. (PSR at 12-13.) Nonetheless, he kept drinking

heavily while married to his first wife, incurring two convictions for driving under

the influence. (Id. at 8-9, 12.) Their marriage ended in 2017 (id. at 11), and his first

wife has now lost custody of their children due to her neglect of them.




                                        3
      Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 3 of 17 PageID #: 153
       In July 2015, Poteete sold a semiautomatic handgun to a confidential

informant for $600. (PSR at 4.) About a year later he was indicated in federal court

for that crime, and then he was ultimately arrested in January 2017. (Id.) He was

released on his own recognizance. (Id.)

       At that juncture, Poteete took the crucial step of stopping his abuse of

alcohol. (Id. at 12.) In February 2017, he and his first wife divorced, and in March

he married Angela Poteete, whom he had recently met and who has been a positive

force in his life. (Id.) Ms. Poteete has three children of her own, and she works

part-time as the office manager of the Holy Trinity Community Church and part-

time as a teacher’s assistant. (Id. at 11; Ex. 1, Poteete Interview Notes.)

       On pretrial release, Poteete fully complied with the Court’s terms, and he

ultimately pled guilty and was sentenced in October 2018, to 48 months in prison.

(PSR at 4; Judgment, R.46, PageID# 126.)1 In January 2019, he self-reported to

serve his sentence at Lexington FMC. (Designation Letter, R.48, PageID# 148.)

       As mentioned, Poteete’s ex-wife has lost custody of their three children due to

her neglect of them.2 Poteete’s aunt is raising the children, although Poteete

himself intends to do so whenever he finished his sentence. Poteete’s uncle (who is

helping raise the children) has submitted a character letter in his support. (Ex. 2,

Ryan Letter.)



1
  A sentence of 48 months fell within his sentencing guidelines range absent the
enhancement under the Armed Career Criminal Act, which applied only due to his
single spree of robberies at age 17.
2
  Counsel will separately file, under seal, the court order regarding the children’s
custody.

                                      4
    Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 4 of 17 PageID #: 154
       B.    Medical condition

       Poteete has liver damage from drinking alcohol to excess for many years. (Ex.

1, Poteete Interview Notes.) Bureau of Prisons medical records state that Poteete

has “alcoholic liver disease.”3

       The BOP has also identified a problem with Poteete’s splenic artery.4 It

appears this type of condition can affect the immune system, and can lead to a

rupture in the spleen. (Ex. 3, Vascular Diseases of the Spleen: A Review.)

       Poteete had treatment for chest pains at St. Thomas hospital in 2007 (records

filed under seal), and he believes he has been diagnosed with atherosclerosis, a

heart condition, while at Lexington FMC. (Ex. 1, Poteete Interview; Ex. 4, Inmate

Request to Staff.)

       These conditions put Poteete at high risk for suffering severe consequences

from Covid-19. According to the Center for Disease Control (CDC), people who have

underlying conditions like liver and heart disease are especially vulnerable to and

at higher risk for serious complications from Covid-19. See

https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-

complications/older-adults.html. (See also Ex. 5, Franco-Paredes Dec. at 2-3.)

       Finally, it appears that the medical records that BOP provided to Poteete,

and which counsel has filed, show treatments only through 2019. Poteete and his

wife are certain that he has had treatment in 2020, especially because his splenic



3
  The BOP records are being filed under seal. Records mentioning liver disease are
at page 36 and 89 of those records.
4
  Discussions of this issue are at page 1, 66, 75-76, 81, and 95 of the BOP records.

                                      5
    Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 5 of 17 PageID #: 155
artery is something that requires periodic attention. Counsel respectfully asks that

the Court require the government to provide a complete set of recent BOP medical

records.

         C.    Conditions in the prison where he is confined

         Poteete is housed at Lexington FMC. As of yesterday, that prison has the

fourth highest number of known Covid-19 cases amongst inmates in BOP prisons.5

It reports 206 cases amongst it roughly 1,400 inmates. Id. The 206 figure reports

only the known cases within the prison; it is likely the actual figure is much higher.

See Wilson v. Williams, No. 4:20-CV-00794, 2020 WL 1940882, at *2 (N.D. Ohio

Apr. 22, 2020) (noting that at FCI Elkton, one of the hardest-hit facilities, “it is

unlikely that [the BOP’s] figures represent the actual number of cases at the

institution, given the paltry number of tests the federal government has made

available for the testing of Elkton’s inmates”); United States v. Amarrah, No. 17-

20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020) (“Zero confirmed COVID-

19 cases is not the same thing as zero COVID-19 cases.”) (emphasis in original).

         It is also likely that the Covid-19 virus will spread extensively and quickly

now that it is clearly present in the prison. United States v. Rodriguez, 2020 U.S.

Dist. LEXIS 58718, *23 (E.D. Pa. Apr. 1, 2020) (discussing BOP’s inadequate

response to Covid-19); (Ex. 6, Venters Dec. (epidemiologist who inspected BOP

prison reports that the prison was seriously deviating from norms and that it was

even destroying medical records).) For example, in the case of Fort Worth FMC, the



5
    https://www.bop.gov/coronavirus/.

                                        6
      Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 6 of 17 PageID #: 156
virus inundated the prison in less than a month. As of April 14, Fort Worth FMC

had just one known case; by April 26, it had 262 known cases; by May 13 it had 622

cases.6 In one month, the rate of infection went from 1:1,500 to more than 1:3.

Lexington FMC may be on the same trajectory as Forth Worth FMC, putting

Poteete at great risk.

       D.       Efforts to gain relief from the Bureau of Prisons

       On April 3, Poteete requested home confinement from his Warden, evidently

citing the CARES Act, but possibly not identifying the relief sought as

compassionate release. (Ex. 1, Poteete Interview.) Poteete does not have a copy of

this request.

       On that same date, his wife Angela mailed a certified letter to the Warden of

Lexington FMC on his behalf, expressly requesting compassionate relief. (Ex. 7, A.

Poteete Letter; Ex. 8, Certified Mail Stamp.) Undersigned counsel spoke with

Angela Poteete on May 13, 2020, and she stated that neither she nor her husband

have received any response from the Warden to that request.

       On April 30, Poteete himself submitted another request to his Warden,

expressly asking for compassionate release due to his medical condition and Covid-

19. (Ex. 4, Administrate Request.)



6
 In United States v. Charles Edwards, No. 3:13-cr-12 (M.D. Tenn.), the defendant
Edwards filed for Covid-19-based compassionate release on April 14, 2020, and at
that time his prison of 1,500 inmates (FMC Fort Worth) had just one inmate who
had tested positive for the virus. (No. 3:13-cr-12, Motion, R.475, PageID# 2110
(citing BOP website).) By April 26, his prison had 232 inmates who tested positive
for the virus. (No. 3:13-cr-12, Notice, R.479, PageID# 2175 (citing BOP website).)
On May 13, there were 622 cases according to the BOP website.

                                      7
    Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 7 of 17 PageID #: 157
       E.     Release plan

       If Poteete were released, he would live with his wife and her three children.

(Ex. 1, Poteete Interview.) She has two jobs and she has health care that she can

add him to. (Id.) Poteete has a job offer from Bass Tire Brake & Alignment. (Ex. 9,

Bass Tire Letter.)

III.   Argument

       A.     The 30-day waiting period is satisfied or should be waived.

       The statute says a district court can grant a defendant’s compassionate-

release motion “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Poteete himself and his wife each submitted requests for his release on April

3, 2020, which is more than 30 days ago, and the BOP has not endorsed his filing of

a compassionate-release motion. (See Section II.D, supra.) Thus, the 30-day waiting

period is satisfied.

       Even if it were not, this Court could waive that requirement. As courts in

this precise situation have recognized, an exception to an exhaustion requirement

must exist “where a claimant’s interest in having a particular issue resolved

promptly is so great that deference to the agency’s judgment is inappropriate.”

Mathews v. Eldridge, 424 U.S. 319, 330 (1976). Consequently courts have




                                     8
   Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 8 of 17 PageID #: 158
recognized there must be three possible exceptions to the compassionate-release

exhaustion requirement. United States v. Zuckerman, 2020 U.S. Dist. LEXIS

59588, *6 (S.D.N.Y. Apr. 3, 2020); United States v. Perez, 2020 U.S. Dist. LEXIS

57265 (S.D.N.Y. Apr. 1, 2020); United States v. Colvin, 2020 U.S. Dist. LEXIS

57962, *2 (D. Conn. Apr. 2, 2020). As explained by the Zuckerman court:

      First, exhaustion may be unnecessary where it would be futile, either
      because agency decisionmakers are biased or because the agency has
      already determined the issue. Second, exhaustion may be unnecessary
      where the administrative process would be incapable of granting
      adequate relief. Third, exhaustion may be unnecessary where
      pursuing agency review would subject plaintiffs to undue prejudice.

Zuckerman, 2020 U.S. Dist. LEXIS 59588 at *7 (internal quotation marks and

citations removed). See also United States v. Scparta, 2020 U.S. Dist. LEXIS 68935,

*2, 14-25 (S.D.N.Y. Apr. 20, 2020) (waiving 30-day waiting period and ordering

immediate release for defendant slated by BOP for release after a 14-day

quarantine because the BOP’s “Kafkaesque” quarantine system left him at

substantial risk of suffering irreparable injury).

      In this extremely unusual time of pandemic, these exceptions—either

individually or collectively—apply for a simple reason: When a defendant who is

especially vulnerable to the virus is being held in a BOP facility where the virus is

already present, that defendant lacks the ability to protect him or herself from

irreparable harm—possibly death—that could easily occur before the 30-day

exhaustion period even expires. Zuckerman, 2020 U.S. Dist. LEXIS 59588 at *11;

see United States v. McCarthy, 2020 U.S. Dist. LEXIS 61759, *9 (D. Conn. Apr. 8,




                                     9
   Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 9 of 17 PageID #: 159
2020) (finding exception to exhaustion and explaining “[e]ven a few weeks’ delay

carries the risk of catastrophic health consequences for McCarthy”).

      This holds true for Poteete. As explained in Section II.B, supra, Poteete

suffers from medical conditions that put him at high risk for severe damage from

Covid-19. And, as explained in Section II.C, supra, there is a strong chance he will

contract Covid-19 in the coming days or week if he remains confined in his prison.

Accordingly, the Court should waive the 30-day waiting period if it has not, in fact,

been satisfied already.

      B.     Poteete suffers from a serious physical or medical condition that
             amounts to an extraordinary and compelling reason to reduce his
             sentence.

      A district court can reduce a final sentence if it finds that “extraordinary and

compelling reasons warrant such a reduction” and “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Under the old policy statement, “extraordinary and compelling

reasons” to reduce a sentence include a defendant who is “suffering from a serious

physical or medical condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and

from which he is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I). Mr.

Jones’s condition meets this standard because his longstanding hypertension, high

cholesterol, and history of heart surgery, render him unable to care for himself or

protect himself from Covid-19 while in the custody of the BOP.




                                     10
  Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 10 of 17 PageID #: 160
      The government acknowledges that an individual’s health conditions,

combined with the threat posed by the Covid-19 pandemic, can constitute

extraordinary or compelling reasons under § 1B1.13 cmt. n.1(A)(ii). See e.g., United

States v. Charles Edwards, No. 3:13-cr-12 (M.D. Tenn.), Gov’t Response, R.493,

PageID# 2767 (expressly confirming the government agrees that “[a] chronic

condition such as diabetes may satisfy the “extraordinary and compelling” standard

under Application Note 1(A)(ii)(I) of U.S.S.G. § 1B1.13, when coupled with a

COVID-19 outbreak at a federal BOP facility”); United States v. Charles Irby, M.D.

Tenn. No. 3:17-cr-70, R. 31, PageID# 159 (“If an inmate shows that he has a serious,

chronic condition that has been identified by the CDC as elevating the inmate’s risk

of becoming seriously ill from COVID-19, that condition could potentially satisfy the

standard of ‘extraordinary and compelling reasons.’ Under these circumstances,

considering the totality of the circumstances, a chronic condition (i.e., one ‘from

which [the defendant] is not expected to recover’) could reasonably be found to be

‘serious’ and to ‘substantially diminish[] the ability of the defendant to provide self-

care within the environment of a correctional facility,’ even if that condition would

not have constituted an ‘extraordinary and compelling reason’ absent the risk of

COVID-19.”))

      Even before the Covid-19 pandemic, Poteete was “suffering from [] serious

physical or medical condition[s]” from which he will not recover, and those

conditions “substantially diminish[]” his ability to provide self-care in his prison.




                                     11
  Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 11 of 17 PageID #: 161
U.S.S.G. § 1B1.13, appl. n. 1(A)(ii). Poteete still suffers from these serious medical

conditions, as discussed in Section II.B, supra.

       Further, Poteete cannot provide self-care and protect himself from Covid-19

while in custody. He is housed at Lexington FMC, which, as explained in Section

II.C, supra, is a facility that could soon be inundated with Covid-19. That is

especially true in light of his description of the conditions there, making social

distancing impossible and the spread of the virus likely. (Ex. 1, Poteete Interview

Notes.) As the Court is aware, social distancing is difficult if not impossible in a

prison setting,7 and this is especially true in a low-security facility such as

Lexington FMC.

       With his serious medical conditions and the threat of Covid-19, Poteete

cannot care for himself safely in his prison environment. Courts have found that

the risk of Covid-19, combined with an individual’s high-risk health factors, satisfy

the language of Application Note 1(A). See, e.g., United States v. Compagna, 2020

WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (“Defendant’s compromised immune



7“Correctional and detention facilities can include custody, housing, education,
recreation, healthcare, food service, and workplace components in a single physical
setting. The integration of these components presents unique challenges for control
of COVID-19 transmission among incarcerated/detained persons, staff and visitors.”
Center for Disease Control and Prevention, Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities
(Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-
ncov/downloads/guidance-correctional-detention.pdf; see also
A prison doctor’s stark warning on coronavirus, jails and prisons, L.A. Times
(Mar. 20, 2020), available at https://www.latimes.com/california/story/2020-03-
20/prison-doctors-stark-warning-on-coronavirus-and-incarceration (“Prisons are
petri dishes for contagious respiratory illnesses.”).



                                       12
    Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 12 of 17 PageID #: 162
system, taken in concert with the COVID-19 public health crisis, constitutes an

extraordinary and compelling reason to modify [] Defendant’s sentence on the

grounds that he is suffering from a serious medical condition that substantially

diminishes his ability to provide self-care within the environment of the RCC”)

(citing U.S.S.G. § 1B1.13, Application Note 1(A)); United States v. Amarrah, No. 17-

20464, 2020 WL 2220008, at *5 (E.D. Mich. May 7, 2020) (“many courts have found

that, for high risk individuals, communal prison confinement conditions satisfy the

definition of ‘extraordinary and compelling reason for release’ because they make it

impossible for vulnerable individuals to ‘protect [them]selves from the spread of a

dangerous and highly contagious virus’”); United States v. Muniz, 2020 U.S. Dist.

LEXIS 59255, *3-4 (S.D. Tex. Mar. 30, 2020).

      This court should immediately reduce Poteete’s sentence on the grounds that

he is suffering from a serious medical condition that has substantially diminished

his ability to provide self-care against the risk of Covid-19 within his prison

environment.

      C.     Poteete’s high risk of serious health consequences due to Covid-19
             amounts to an extraordinary and compelling reason other than
             those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A). This further
             necessitates reduction of his sentence.

      Poteete’s risk of complications or death from Covid-19, coupled with the

extraordinary nature of the pandemic, also give this Court authority to grant his

motion pursuant to Note 1(D). In addition to the reasons listed in the policy

statement as listed above, the commentary in Note 1(D) advises that “Other

Reasons” can also suffice. Although Note 1(D) is written such that the BOP would



                                     13
  Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 13 of 17 PageID #: 163
have to pre-approve any such “other reason,” such BOP approval is now inconsistent

with the text of § 3582(c)(1)(A) as modified by First Step Act because the Act

expressly took from the BOP any gatekeeping role. Thus, in the wake of the First

Step Act, a district court now has the authority to determine for itself, without BOP

approval, what amounts to any other “extraordinary and compelling reason” under

the statute. See, e.g., United States v. Young, 2020 U.S. Dist. LEXIS 37395, *16-17

(M.D. Tenn. Mar. 4, 2020) (so holding);8 United States v. Brown, 411 F. Supp. 3d

446, 449 (S.D. Iowa 2019); United States v. Cantu, No. 1:05-CR-458-1, 2019 WL

2498923, at *4 (S.D. Tex. June 17, 2019); United States v. Redd, 2020 WL 1248493,

at *6 (E.D. Va. Mar. 16, 2020); United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL

3046086, *3 (D. Me. July 11, 2019); United States v. Perez, No. 88-10094-1-JTM,

2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020) (“[A] majority of federal district

courts have found that the most natural reading of the amended § 3582(c) and

§ 994(t) is that the district court assumes the same discretion as the BOP director

when it considers a compassionate release motion properly before it.” (internal

quotation marks omitted)).

         Exercising this new authority, several courts have held that the especially

high risk of Covid-19 complications to a prisoner can constitute “other reasons

    providing an extraordinary and compelling reason for compassionate release. See,

e.g., United States v. Gonzalez, 2020 U.S. Dist. LEXIS 56422, *9-10 (E.D. Wash.




8
 This order was modified on April 13, 2020, by removing one phrase that indicated
the government conceded this point.

                                        14
     Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 14 of 17 PageID #: 164
Mar. 31, 2020); United States v. Rodriguez, 2020 U.S. Dist. LEXIS 58718, *5 (E.D.

Pa. Apr. 1, 2020); United States v. McCarthy, 2020 U.S. Dist. LEXIS 61759, *13-14

(D. Conn. Apr. 8, 2020). The courts so finding have emphasized that Covid-19 is

bound to spread through BOP facilities, that inmates are powerless to adequately

protect themselves from Covid-19, and that a high-risk inmate could suffer

“profound” health consequences while, depending on the circumstances, the value of

extracting the full custodial punishment from the inmate may be “marginal.”

Rodriguez, 2020 U.S. Dist. LEXIS 58718 at *26; see United States v. Perez, 2020

WL 1546422, *2 (S.D.N.Y. Apr. 1, 2020) (following similar reasoning).

      Courts have so held even in cases where the defendant has as substantial

amount of time left to serve on the sentence, see, e.g., United States v. Hansen,

2020 U.S. Dist. LEXIS 61946 (E.D.N.Y. April 8, 2020) (granting release 11 years

into a 20-year sentence); United States v. Bess, Case No. 1:16-cr-156, 2020 U.S.

Dist. LEXIS 71056 (W.D.N.Y. Apr. 22, 2020) (granting release 41 months into an

84-month sentence), or when victims of a crime oppose release, see, e.g., United

States v. Park, No. 16-CR-473 (RA), 2020 WL 1970603, at *6 (S.D.N.Y. Apr. 24,

2020) (“in light of the gravity of her conduct, Ms. Park deserves to spend every day

of the sentence that she received in prison. But as other judges across this country

have rightly noted, ‘we are not currently living under normal circumstances.’”).

      Poteete’s risk of suffering serious and irreparable consequences to his health

are especially high because of his medical condition described in Section II.B, supra.

Poteete’s medical vulnerability exposes him to an unacceptably high risk of




                                     15
  Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 15 of 17 PageID #: 165
contracting COVID-19 and becoming seriously ill or dying. This Court should

conclude that the fact that Poteete faces this risk constitutes an extraordinary and

compelling reason for compassionate release.

D.      Under § 3553(a), the Court should release Poteete and possibly require him
        to serve a period in home confinement.

        Where, as here, extraordinary and compelling reasons are established, the

Court must consider the relevant sentencing factors in § 3553(a) to determine

whether a sentence reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i).

        Poteete has served 16 months of a 48-month sentence that was imposed for a

nonviolent firearms offense from 2015. While on pretrial release, Poteete complied

with all terms of his supervision and committed no violations. In fact, it appears

that Poteete took great strides in rehabilitation even before arrested on this charge

in 2017, and that he has abided by the law and lived very responsibly since that

arrest.

        If released, Poteete can reside with his wife in Ashland City, where she works

two jobs and raises three children. (See Section II.E, supra.) As mentioned, he can

also regain custody of his three children, and he has a verified job offer already.

Counsel is providing information regarding the proposed release plan to the U.S.

Probation Office.

        In sum, Poteete respectfully requests that the Court reduce his sentence to

time served, possibly to be followed by a period of home detention. United States v.

Perez, 2020 WL 1546422, *2 (S.D.N.Y. Apr. 1, 2020) (“The benefits of keeping him

in prison for the remainder of his sentence are minimal, and the potential



                                        16
     Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 16 of 17 PageID #: 166
consequences of doing so are extraordinarily grave.”); Rodriguez, 2020 U.S. Dist.

LEXIS 58718 at *26 (following similar logic). Such a sentence would reflect the

seriousness of his offense, would adequately serve the need for deterrence, and it

would likewise serve the purposes of further promoting his rehabilitation.

IV.   Conclusion

      Michael Poteete respectfully asks that the Court, acting pursuant to either

Note 1(A) or 1(D) of U.S.S.G. § 1B1.13, reduce his custodial sentence to time served

and to possibly order him to serve a period of his supervision in home confinement.

He also asks that the Court order the government to respond to this motion in an

expedited manner and that the government ensure that all recent BOP medical

records are produced.

                                        Respectfully submitted,

                                        s/ Michael C. Holley
                                        MICHAEL C. HOLLEY
                                        Assistant Federal Public Defender
                                        810 Broadway, Suite 200
                                        Nashville, Tennessee 37203
                                        615-736-5047

                            CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2020, I electronically filed this pleading with
the U.S. District Court Clerk by using the CM/ECF system, which will send a
Notice of Electronic Filing to Joseph Montminy, Assistant United States Attorney,
Office of the U.S. Attorney, 110 Ninth Avenue North, Suite A961, Nashville,
Tennessee, 37203.

                                        s/ Michael C. Holley
                                        MICHAEL C. HOLLEY




                                     17
  Case 3:16-cr-00102 Document 50 Filed 05/14/20 Page 17 of 17 PageID #: 167
